ALLOWANCE
	The following is an allowance in response to communication received 10 February 2022. Claims 1 – 20 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to system and method directed for viral marketing service providing wherein affiliate marketers are given advertising fee for distributing the advertising content, however, before fee is paid to the affiliate marketer, quality of content receiver activity with the marketing content received by the content receiver from the affiliate marketer is evaluated, and when the results of the analysis indicates that the activity generated was due to mechanically repeating activity, those activities are filtered out, and the payment is made to the affiliate marketer based on calculated traffic quality index generated by the affiliate marketer. To determine the traffic quality index or the affiliate marketer who has started a rumor of the advertiser’s landing page, behavior is evaluated to determine whether the affiliate’s URL is masked with different titles which are not related to the purpose of the advertiser’s advertisement (marketing campaign). For example, the affiliate’s URL is for a pair of shoes, and the affiliate starts the rumor by using the same affiliate’s URL for the advertisement related to shirts, grocery, restaurants etc. and some mechanical device clicks to the advertisement to activate the embedded URL.
Prior art or record Rolf et al. US Publication 2007/0219871 in view of Robb et al. US Publication 2012/0232973, Lepeska et al. US Publication 2018/0357326 and published article on Wikipedia “TinyURL” does not teach evaluating behavior of the content receiver to calculate a traffic quality index that represents a traffic generated by the affiliate marketer who has started 

Prior art Messer et al. US Patent 8,447,656 teaches enhanced network based promotional tracking system that tracks and manages merchant and affiliate promotional efforts by providing a selective API for use in wrapping the promotional links, however, Messer does not teach limitation directed to filtering out any abusing marketer who has a behavior of loading the advertisers’ landing page in a mechanically repeating manner of triggering a click using a title that is not related to the purpose of the advertiser’s advertisement.

Prior art Stoliartchouk et al. US Publication 2014/0019266 teaches system and method for dynamic management of affiliate links for online marketing by identifying a webpage on an affiliate web site, extracts web page information which is compared to information stored in a database. If the extracted information matches, an affiliate link is dynamically generated and used. Stoliartchouk does not teach limitation directed to filtering out any abusing marketer who has a behavior of loading the advertisers’ landing page in a mechanically repeating manner of triggering a click using a title that is not related to the purpose of the advertiser’s advertisement.

Prior art “Spammer success through customization and Randomization of URLs” by Warner et al. teaches spammers user customization and randomization of URLs to increase deliverability of their URLs using domain diversity, hostname wild-carding, path uniqueness and attribute uniqueness. Warner et al. does not teach limitation directed to filtering out any abusing marketer who has a behavior of loading the advertisers’ landing page in a mechanically 

Prior art “Affiliate Internet Marketing: Concept and Application Analysis” by Ivkovic et al. teaches One of the most important actions related to affiliate marketing is the existence of tracking techniques. They are used to monitor the entire process, starting with tracking visitors (potential customers) and all the way through until desired action takes place. In order to track the campaigns, monitor transactions and identify affiliates, precise tracking software has to be developed. This ensures that the merchant connects the right affiliate with his referral and assigns him the right commission, and, Cost Per Click (CPC) type of ads have been neglected when click fraud started to spread. Ivkovic et al. does not teach limitation directed to filtering out any abusing marketer who has a behavior of loading the advertisers’ landing page in a mechanically repeating manner of triggering a click using a title that is not related to the purpose of the advertiser’s advertisement.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


24 February 2022